11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT


Carl Edward Duhamel,                         * From the 104th District
                                               Court of Taylor County,
                                               Trial Court No. 18774B.

Vs. No. 11-14-00304-CR                       * September 17, 2015

The State of Texas,                          * Per Curiam Memorandum Opinion
                                              (Panel consists of: Wright, C.J.,
                                              Willson, J., and Bailey, J.)

     This court has considered Carl Edward Duhamel’s motion to dismiss this
appeal and concludes that the motion should be granted.             Therefore, in
accordance with this court’s opinion, the appeal is dismissed.